ACCEPTED
                                                                                                                                             05-14-01464-CV
                                                                                                                                  FIFTH COURT OF APPEALS
                                                                                                                                             DALLAS, TEXAS
                                                                                                                                       11/11/2015 3:39:23 PM
                                                                                                                                                  LISA MATZ
                                                                                                                                                      CLERK




                                                                                                                   FILED IN
                                                                                                            5th COURT OF APPEALS
                                                                                                                 DALLAS, TEXAS
                                                                                                            11/11/2015 3:39:23 PM
                                                                                                                   LISA MATZ
MICHELLE E. ROBBERSON                                                                                                Clerk 214-712-9511
Board Certified - Civil Appellate Law                                                                    Michelle.Robberson@cooperscully.com
Texas Board of Legal Specialization


                                                        November 11, 2015

VIA E-FILE
Ms. Lisa Matz
Clerk of the Court
Fifth Court of Appeals
George L. Allen, Sr. Courts Building
600 Commerce, Suite 200
Dallas, TX 75202-4604

        Re:         Case No. 05-14-01464-CV; Sheri Durham and Denise Jenkins, as Administrator
                    of the Estate of Jessica Haley Durham, Appellants v. Children’s Medical Center of
                    Dallas, Amy Holland, CPNP, David W. Kines, FNP; Lawson Copley, M.D.; J.
                    Patrick Heiber, M.D.; and Timothy J. Rupp, M.D.; In the Court of Appeals for the
                    Fifth District of Texas at Dallas; On Appeal from County Court at Law No. 4 of
                    Dallas County, Texas, Cause No. CC-11-01231-D (Hon. Ken Tapscott)
                    File No.: 209.17964

Dear Ms. Matz:

         This letter confirms receipt of correspondence from the Dallas Court of Appeals setting
this appeal for oral argument on December 15, 2015 at 11:00 a.m. I will present oral argument
on behalf of Appellee Children’s Medical Center of Dallas, although it is likely that the
Defendants-Appellees will share time between 1-2 advocates. We will jointly send a separate
letter advising the Court of our intentions in this regard.

                                                                            Very truly yours,

                                                                            /s/ Michelle E. Robberson

                                                                            Michelle E. Robberson

MER/mwp




                                        Founders Square 900 Jackson Street, Suite 100 Dallas, TX 75202
                                                Telephone (214) 712-9500 Fax (214) 712-9540
                                                           www.cooperscully.com
Houston Office (713) 236-6800                        San Francisco Office (415) 956-9700                        Sherman Office (903) 813-3900
D/936526v1
November 11, 2015
Page 2


cc:     Kenneth B. Chaiken
        Robert L. Chaiken
        CHAIKEN & CHAIKEN, P.C.
        Legacy Town Center III
        5801 Tennyson Parkway, Suite 440
        Plano, TX 75024
        Via E-mail

         Ronald W. Johnson
         Amie P. Fordan
         TOUCHSTONE, BERNAYS, JOHNSTON,
         BEALL, SMITH & STOLLENWERCK, L.L.P.
         4040 Renaissance Tower
         1201 Elm Street
         Dallas, TX 75270
         Via E-mail

         Stan Thiebaud
         THIEBAUD REMINGTON THORNTON BAILEY LLP
         Two Energy Square
         4849 Greenville Avenue, Suite 1150
         Dallas, TX 75206
         Via E-mail

         David M. Walsh, IV
         Kristin Swarzenruber
         CHAMBLEE RYAN KERSHAW & ANDERSON
         2777 Stemmons Freeway, Suite 1157
         Dallas, TX 75207
         Via E-mail

         Michael B. Yanof
         Cassie J. Dallas
         THOMPSON, COE, COUSINS & IRONS
         700 N. Pearl Street, 25th Floor
         Dallas, TX 75201
         Via E-mail




D/936526v1
November 11, 2015
Page 3


         C. Timothy Reynolds
         Aaron D. Nadeau
         STEED DUNNILL REYNOLDS MURPHY LAMBERTH, LLP
         One Horizon Ridge
         1010 W. Ralph Hall Parkway, Second Floor
         Rockwall, TX 75032
         Via E-mail




D/936526v1